Title: Thomas Jefferson to Patrick Gibson, 13 September 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            
							Monticello,
							Sep. 13, 16
						
          
          Since sending you my letter of the 10th to the post office a call of 200 D. is made upon me which had been agreed to be delayed until my produce should have been sold in the next spring but the party assigned it to another who now required it without regard to that arrangement. I am obliged to draw for it on you in favor of Branham & Jones of Charlottesville. I do this with reluctance because I am sure the state of my account with you does not authorize me. I will immediately after the expiration of the present month hurry down fou flour both from
			 here and Bedford to cover this, as well as the draughts for my taxes for both places which will soon v come upon us, as mentioned in my former letter.
          
            Accept the assurnances of my great esteem and respect
            
						Th. Jefferson
          
        